DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on April 28, 2022.  As directed by the amendment: claims 1 and 2 have been amended, claim 3 has been canceled, and new claim 7 has been added.  Thus, claims 1, 2, and 4-7 are presently pending in the application.

Claims 1, 2, and 4-7 are allowed based on the Examiner’s Amendment below

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Steven Chang on June 28, 2022.

The application has been amended as follows: 

Please replace Para. [0097] with the following replacement paragraph:

[0097] 	As shown in FIG 29, an inner ring 76C of the bearing 76 (that is a radial bearing and corresponds to a bearing roller) is fitted on an outer side of the supporting shaft 75B of the sliding movable part 75 disposed on the side of the outer surface 73N, and a roller 77 corresponding to a bearing roller) made of resin etc. is fitted on an outer side of an outer ring 76A of the bearing 76, bearing roller 76B being located between the inner ring 76C and the outer ring 76A.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to teach at least a power assist suit including a first bearing roller and a second bearing. each of the first bearing and the second bearing including an inner ring and an outer ring; the rail has an H-shape in cross section orthogonal to the longitudinal direction and includes first and second channel-shaped parts extending along the longitudinal direction. each of the first and second channel-shaped parts including first and second channel side surfaces opposite each other and a bottom surface between the first and second channel side surfaces; including a supporting shaft provided on a surface of the sliding movable part facing the rail. and Application No. 16/699.963Reply to Office Action of February 3. 2022the first and second bearings are respectively disposed in the first and second channel- shaped parts with the inner ring of each of the first bearing and the second bearing being fitted on the supporting shaft of the sliding movable parts, and a roller being fitted on the outer ring of each of the first bearing and the second bearing, the outer rings of the first bearing and the second bearing being free of contact with the sliding movable parts, as recited in claim 1 lines 9-10, 16-19, and 22-31.
The closest prior art of record includes Shimizu (US 2011/0172570) who teaches a walking assistance device including a harness worn on the hips, an assist unit, a power unit, an arm with an elongated shape, and a thigh worn part; but Shimizu does not teach first and second bearing, slidable moving parts, or a rail.
The closest prior art of record also includes Shimada (US 2006/0052732) who teaches a walking assistance device including a harness, an assist unit, a power unit, a rail, and slidable moving parts; but Shimada does not teach the rail having an H-shape or first and second bearing rollers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785